This case is of the same order as the Hanson Case just decided [ante, 224, 21 N.W.2d 341] and was argued with it. The questions are similar and the issues are the same; the only variation being the territory to be served.
The permit involved allots to the applicant territory lying east of the territory allotted Hanson. The center of operation is Goodrich, some twelve miles east of McClusky and on the same branch line of appellant's road. The territory to be served comprises seventeen full townships, and thirteen fractions of townships of an area approximating four more townships, all in the eastern part of Sheridan county and the southwestern corner of Wells county. In this territory covered by the permit the towns of Martin, Harvey, and Fessenden on the Soo Railroad, and Bowdon, Chaseley, and Denhoff on the branch line of the Northern Pacific are excluded from service under the permit. The only towns which would be served are Goodrich and Hurdsfield, both on the appellant's road.
It is conceded that the decision in the Hanson Case determines this one. We find the testimony is similar, the findings of the commission are similar, and the decision of the district court is similar.
The judgment, therefore, is affirmed.
CHRISTIANSON, Ch. J., and NUESSLE, BURKE and MORRIS, JJ., concur. *Page 244